I respectfully dissent from the majority's opinion sustaining the second assignment of error on grounds that omission from the verdict form of either "the degree of the offense" or the "additional element or elements" mandated under R.C. 2945.75(A)(2) to enhance the sentence is plain error requiring a sentence of the least degree for carrying a concealed firearm.
The majority acknowledges that counsel's failure to object to the verdict form calls into question the issue of waiver.  Under the waiver doctrine, a reviewing court will not consider errors that counsel did not timely call to the attention of the trial court so that they could have been avoided or corrected at trial.  See State v. Peagler (1996),76 Ohio St.3d 496, 499, 668 N.E.2d 489, 493.  Failure to object waives the issue on appeal unless the error is determined to be plain error pursuant to Crim.R. 52(B).  See State v. Underwood, supra, at 13,444 N.E.2d at 1333.  As the majority correctly observes, plain error is to be invoked "only to prevent a manifest miscarriage of justice."  State v.Long, supra, paragraph three of the syllabus (emphasis added).
Burrow did not object to the verdict form — understandably so. His defense was that he had no knowledge of the book bag containing the sawed-off shotgun and shells seized by police from under the driver's seat of the automobile he was driving.  He claimed that the book bag belonged to a passenger, Favors, who, he *Page 473 
assumed, had put it under the driver's seat while Burrow was detained in the police cruiser for outstanding warrants. He did not object to the state's evidence that police successfully test-fired the sawed-off shotgun with one of the shells from the book bag.  In its instructions to the jury, the trial court recited verbatim the language of the indictment, which stated that Burrow had "* * * knowingly carried or had concealed on his person or concealed ready at hand a firearm loaded or with ammunition ready at hand in violation of Section 2923.12(A) of the Ohio Revised Code."   As a part of its instructions, the trial court also read each verdict form to the jury before sending the verdict forms and a written copy of its instructions to the jury.  When the trial court gave the prosecutor and defense counsel the opportunity to object to the instructions, neither objected.  At Burrow's sentencing hearing more than three weeks after the jury had returned its guilty verdict, there was still no objection to the verdict form by Burrow or his counsel.
Based upon Burrow's defense, whether ammunition for the sawed-off shotgun was ready at hand never became a contested issue during the trial.  Therefore, the verdict form's silence as to the felony-enhancement provision under R.C. 2945.75(A)(2) did not result in a manifest miscarriage of justice.  The reality of Burrow's trial was that the trial court, the prosecutor, and defense counsel all conducted themselves as if the language of the indictment subjected Burrow to conviction for a fourth-degree felony.
Any irregularity in the verdict form in this case did not affect Burrow's substantial rights, and represented nothing more than harmless error under Civ.R. 52(B). The Ninth District Court of Appeals has also similarly held that failure to object to errors in the verdict form is a waiver of error on appeal and does not constitute plain error.  State v.Thompson (1988), 46 Ohio App.3d 157, 160, 546 N.E.2d 441, 443.
I would affirm the judgment of conviction in all respects. *Page 474